HWI GLOBAL, INC.


SUBSCRIPTION AGREEMENT
 
REGULATIONS
 
Dated:  July 5, 2011
 
SECTION  I
 


1.1             Subscription.
 
(a)              The undersigned, intending to be legally bound, hereby
irrevocably subscribes for and agrees to purchase 2,857,142 shares (the
"Shares") of the common stock (the "Common Stock") of HWI Global, Inc. ("HWIC")
a Nevada corporation (the "Company") in a transaction exempt from the
registration requirements of the Securities Act of 1933, as amended (the
"Securities Act"). The undersigned understands that the Shares are being sold in
connection with an offering by the Company of a maximum of up to $999,999 USD
for issuance of 2,857,142 common shares par value $.000l per share @$0.35per
share (the "Offering").   
 
1.2             Purchase of Shares.
 
The undersigned understands and acknowledges that the purchase price to be
remitted to the Company in exchange for the Shares shall be 999,999 dollars
($999,999). Simultaneous with the execution and delivery of this Agreement,
including the Investor Questionnaire annexed hereto, the undersigned shall
deliver to the Company the aforementioned purchase in four separate and equal
tranches of $250,000 with the first tranche being available 30 days from the
date of execution and acceptance of this agreement.  Each subsequent tranche of
$250k shall be available for distribution 90 days following the previous funding
transmission provided all conditions of Addendum A are adhered to in practice.
The initial tranche and each subsequent tranche of $250k is subject to be
reduced by any fees for legal/accounting and document preparation along with any
advances, loans or amounts outstanding owed to or pledged to subscriber. The
initial document preparation fee, legal/accounting expense will be limited to
$25k US.  Other conditions to be met and /or maintained during the term of this
agreement are listed in Addendum A attached hereto.
 
1.3              Acceptance or Rejection.
 
(a)              The undersigned understands and agrees that the Company
reserves the right to reject this subscription for the Shares if, in its
reasonable judgment, it deems such action in the best interest of the Company,
at any time prior to the Closing, notwithstanding prior receipt by the
undersigned of notice of acceptance of the undersigned's subscription.
 
(b)              The undersigned understands and agrees that its subscription
for the Shares is irrevocable.
 
(c)              In the event the sale of the Shares subscribed for by the
undersigned is not consummated by the Company for any reason (in which event
this Subscription Agreement shall be deemed to be rejected), this Subscription
Agreement and any other agreement entered into between the undersigned and the
Company relating to this subscription shall thereafter have no force or effect
and the Company shall promptly return or cause to be returned to the undersigned
the purchase price remitted to the Company by the undersigned, without interest
thereon or deduction there from, in exchange for the Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2
 
2.               Closing
 
The closing (the "Closing") of the purchase and sale of the Shares, shall occur
according to the schedule in 1.2 above following  the acceptance by the Company
of the undersigned's subscription, as evidenced by the Company's execution of
this Subscription Agreement.
 
SECTION 3
 
3.1             Investor Representations and Warranties.
 
The undersigned hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:


(a)              The undersigned is acquiring the Shares for his own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person has a direct or indirect beneficial interest in such
Shares or any portion thereof.  Further, the undersigned does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Shares for which the undersigned is subscribing or any part of
the Shares.


(b)              The undersigned has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the undersigned.


(c)           The undersigned is not subscribing for the Shares as a result of
or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by person previously not known to the undersigned in
connection with investment Shares generally.


(d)           The undersigned understands that the Company is under no
obligation to register the Shares under the Securities Act, or to assist the
undersigned in complying with the Securities Act or the securities laws of any
state of the United States or of any foreign jurisdiction.
 
(e)              The undersigned is (i) experienced in making investments of the
kind described in this Agreement and the related documents, (ii) able, by reason
of the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iii) able to afford the entire loss of its
investment in the Shares. The undersigned further understands that the Company
currently has no business or operations and although it is contemplating
entering the field of clean energy technologies, the Company currently has no
agreements or arrangements with any persons in connection therewith.


(f)             The undersigned acknowledges his understanding that the offering
and sale of the Shares is intended to be exempt from registration under the
Securities Act.  In furtherance thereof, in addition to the other
representations and warranties of the undersigned made herein, the undersigned
further represents and warrants to and agrees with the Company and its
affiliates as follows:
 
 
ii

--------------------------------------------------------------------------------

 
 

 
(i)
The undersigned realizes that the basis for the exemption may not be present if,
notwithstanding such representations, the undersigned has in mind merely
acquiring the Shares for a fixed or determinable period in the future, or for a
market rise, or for sale if the market does not rise.  The undersigned does not
have any such intention;

 

 
(ii)
The undersigned has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to his investment in
the Company;

 

 
(iii)
The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Shares.  The undersigned also represents it has not been
organized for the purpose of acquiring the Shares;

 

 
(iv)
The undersigned has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
offering of the Shares, the Company and all other information to the extent the
Company possesses such information or can acquire it without unreasonable effort
or expense;  and

 

 
(v)
The undersigned is aware that the company files annual, quarterly and special
reports and other information with the SEC. Our SEC filings are available to the
public over the Internet at the SEC's web site at www.sec.gov.     (Since we
recently changed our name, you may find our SEC filings under the predecessor
name, IVT Software, Inc.)   The undersigned has carefully reviewed all of the
Company's filings under the Securities Exchange Act of 1934, as amended (the
"Exchange Act") and had the opportunity to discuss with counsel.

 
(g)              The undersigned is not relying on the Company, or its
affiliates or agents with respect to economic considerations involved in this
investment.  The undersigned has relied solely on its own advisors.
 
(h)              No representations or warranties have been made to the
undersigned by the Company, or any officer, employee, agent, affiliate or
subsidiary of the Company, other than the representations  of the Company
contained herein, and in subscribing for Shares the undersigned is not relying
upon any representations other than those contained herein.
 
(i)              Any resale of the Shares during the 'distribution  compliance
period' as defined in Rule 902(f) to  Regulation  S  shall  only  be
made  in  compliance  with  exemptions  from  registration  afforded  by  Regulation
S.  Further, any such sale of the Shares in any jurisdiction outside of the
United States will be made in compliance with the securities laws of such
jurisdiction.  The Investor will not offer to sell or sell the Shares in any
jurisdiction unless the Investor obtains all required consents, if any.
 
(j)              The undersigned understands that the Shares are being offered
and sold in reliance on an exemption  from the registration requirements of
United States federal and state securities laws under Regulation S promulgated
under the Securities Act and that the Company is relying upon the truth and
accuracy of the representations,  warranties, agreements, acknowledgments and
understandings of the Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of the Investor to acquire
the Shares.  In this regard, the undersigned represents warrants and agrees
that:
 
 
iii

--------------------------------------------------------------------------------

 
 

 
1.
The undersigned is NOT an U.S. Person (as defined below) and is not an affiliate
(as defined in Rule 501 (b) under the Securities Act) of the Company and is not
acquiring the Shares for the account or benefit of a U.S. Person.  A U.S. Person
means any one of the following:

 

 
·
any natural person resident in the United States of America;

 

 
·
any partnership or corporation organized or incorporated under the laws of the
United States of America;




 
·
any estate of which any executor  or administrator is a U.S. person;




 
·
any trust of which  any trustee  is a U.S. person;




 
·
any agency  or branch  of a foreign  entity  located  in the United  States of
America;




 
·
any non-discretionary account  or similar  account (other  than an estate or
trust) held by a dealer  or other fiduciary  for the benefit  or account of a
U.S. person;




 
·
any discretionary account  or similar  account (other  than an estate or trust)
held by a dealer  or other fiduciary  organized, incorporated or (if an
individual) resident  in the United  States of America;  and




 
·
any partnership or corporation if:

 
(A) Organized or incorporated under the laws of any foreign jurisdiction; and
 
(B) formed  by a U.S. person  principally for the purpose  of investing  in
securities not registered under the Securities Act, unless  it is organized or
incorporated, and owned,  by accredited  investors (as defined  in Rule 50l(a)
under the Securities Act) who are not natural persons,  estates  or trusts.
 

 
2. 
At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, the undersigned was outside of
the United States.

 

 
3. 
The undersigned will not, during the period commencing on the date of issuance
of the Shares and ending on the first anniversary of such date, or such shorter
period as may be permitted by Regulation S or other applicable securities law
(the "Restricted Period"), offer, sell, pledge or otherwise transfer the Shares
in the United States, or to a U.S. Person for the account or for the benefit of
a U.S. Person, or otherwise in a manner that is not in compliance with
Regulation S.

 
 
iv

--------------------------------------------------------------------------------

 
 

 
4. 
The undersigned will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption there from and, in accordance with all
applicable state and foreign securities laws.

 

 
5. 
The undersigned was not in the United  States,  engaged in, and prior to the
expiration of the Restricted Period  will not engage  in, any short selling  of
or any hedging transaction with respect to the Shares,  including without
limitation, any put, call or other option  transaction, option writing  or
equity  swap.

 

 
6. 
Neither  the undersigned nor or any person acting on his behalf has engaged, 
nor will engage,  in any directed  selling  efforts to a U.S. Person  with
respect to the Shares and the Investor  and any person acting on his behalf have
complied and will comply with the "offering restrictions" requirements of
Regulation Sunder the Securities Act.

 

 
7. 
The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.

 

 
8. 
Neither the undersigned nor any person acting on his behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Shares.  The undersigned agrees
not to cause any advertisement of the Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Shares, except such advertisements that include the statements required
by Regulation S under the Securities Act, and onlyoffshore and not in the U.S.
or its territories, and only in compliance with any local applicable securities
laws.

 

 
9. 
Each certificate representing the Shares shall be endorsed with the following
legends, in addition to any other legend required to be placed thereon by
applicable federal or state securities laws:

 
 
v

--------------------------------------------------------------------------------

 
 
(A)               "THE SECURITIES ARE BEING OFFERED TO INVESTORS  WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATIONS UNDER THE SECURITIES ACT OF 1933, AS
AMENDED ("THE SECURITIES ACT")) AND WITHOUT REGISTRATION  WITH THE UNITED STATES
SECURITIES AND EXCHANGE  COMMISSION  UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATIONS PROMULGATED UNDER THE SECURITIES ACT."
 
(B)               "TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATIONS, PURSUANT TO REGISTRATION UNDER
THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM
REGISTRATION.  HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT."
 

 
10. 
The undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares set forth in this Section 2.

 
SECTION 4
 
The Company represents and warrants to the undersigned as follows:
 
4.1          Organization of the Company. The Company  is a corporation  duly
organized and validly existing  and in good standing  under the laws of the
State of New York, and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.
 
4.2          Authority.  (a) The Company has the requisite corporate  power and
authority to enter into and perform its obligations  under this Agreement and to
issue the Shares; (b) the execution and delivery of this Agreement  by the
Company   and  the  consummation   by  it  of  the  transactions  contemplated   hereby  and  thereby  have  been  duly
authorized  by all necessary  corporate action and no further consent or
authorization of the Company or its Board of Directors  is required; and (c)
this Agreement has been duly executed and delivered by the Company and
constitutes a  valid  and  binding  obligation  of the
Company  enforceable  against  the Company  in accordance  with  its terms,
except  as such enforceability  may be limited by
applicable  bankruptcy,  insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors' rights and remedies or by other
equitable principles of general application.
 
4.3               Exemption from Registration; Valid Issuances.  The sale and
issuance of the Shares, in accordance with the terms and on the bases of the
representations  and warranties of the undersigned set forth herein, may and
shall be properly issued by the Company to the undersigned pursuant to Section
4(2), Regulation S and/or any applicable U.S state law. When issued and paid for
as herein provided, the Shares shall be duly and validly issued, fully paid, and
non-assessable. Neither the sales of the Shares pursuant to, nor the Company's
performance of its obligations under, this Agreement shall (a) result in the
creation or imposition of any liens, charges, claims or other encumbrances upon
the Shares or any of the assets of the Company, or (b) entitle the other holders
of the Common Stock of the Company to preemptive or other rights to subscribe to
or acquire the Common Stock or other securities of the Company. The Shares shall
not subject the undersigned to personal liability by reason of the ownership
thereof.
 
4.4               No General Solicitation or Advertising in
Regard to this Transaction. Neither the Company nor any of its affiliates nor
any person acting on its or their behalf (a) has conducted or will conduct any
general solicitation (as that term is used in Rule 502(c) of Regulation D) or
general advertising with respect to any of the Shares, or (b) made any offers or
sales of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Common Stock under the
Securities Act.
 
 
vi

--------------------------------------------------------------------------------

 
 
4.5              No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation  by the Company of the
transactions contemplated hereby, including without limitation the issuance of
the Shares, do not and will not (a) result in a violation of the Certificate or
By-Laws of the Company or (b) conflict with, or constitute a material default
(or an event that with notice or lapse of time or both would become a material
default) under, or give to others any rights of termination, amendment,
acceleration  or cancellation of, any material agreement, indenture, instrument
or any "lock-up" or similar provision of any underwriting or similar agreement
to which the Company is a party, or (c) result in a violation of any federal,
state, local or foreign law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations)applicable  to the
Company or by which any property or asset of the Company is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a material adverse effect on the business, operations, properties,
prospects or condition (financial or otherwise) of the Company) nor is the
Company otherwise in violation of, conflict with or in default under any of the
foregoing. The Company is not required under U.S. federal, state or local law,
rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Common Stock in accordance with the terms hereof (other than any
SEC, NASD or state securities filings that may be required to be made by the
Company subsequent to the Closing); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations  and agreements of the undersigned
herein.
 
4.7          No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, other than pursuant to this Agreement.
 
SECTION 5
 
5.1             Indemnity.  The undersigned agrees to indemnify and hold
harmless the Company, its officers and directors, employees and its affiliates
and their respective successors and assigns and each other person, if any, who
controls any thereof, against any loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threatened or any claim whatsoever) arising out of or
based upon any false representation  or warranty or breach or failure by the
undersigned to comply with any covenant or agreement made by the undersigned
herein or in any other document furnished by the undersigned to any of the
foregoing in connection with this transaction.
 
5.2          Modification.   Neither  this  Agreement   nor  any  provisions  hereof  shall  be  modified,   discharged   or
terminated  except by an instrument in writing signed by the party against whom
any waiver, change, discharge or termination is sought.
 
5.3               Notices.  Any notice, demand or other communication which any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be sufficiently given if (a) deposited, postage prepaid, in a
United States mail letter box, registered or certified mail, return receipt
requested, addressed to such address as may be given herein, or (b) delivered
personally at such address.
 
 
vii

--------------------------------------------------------------------------------

 
 
5.4           Counterparts.   This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may be facsimiles.
 
5.5           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the  undersigned  is  more  than  one  person, the  obligation  of
the  undersigned  shall  be joint  and  several  and  the
agreements,  representations,  warranties and acknowledgments  herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, administrators and successors.

5.6           Entire Agreement.  This Agreement and the documents referenced
herein contain the entire agreement of the parties and there are no
representations, covenants or other agreements except as stated or referred to
herein and therein.
 
5.7           Assignability.   This Agreement is not transferable or assignable
by the undersigned.
 
5.8           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without giving effect to
conflicts of law principles. EACH  PARTY  HERETO WAIVES TRIAL BY JURY
 IN ANY ACTION, SUIT  OR PROCEEDING ARISING OUT OF THIS  AGREEMENT OR  ANY
BREACH OR ALLEGED BREACH HEREOF.
 
5.9           Pronouns.   The use herein of the masculine pronouns "him" or
"his" or similar terms shall be deemed to include the feminine and neuter
genders as well and the use herein of the singular pronoun shall be deemed to
include the plural as well.
 
5.10         Further Assurances.   Upon request from time to time, the
undersigned shall execute and deliver all documents  and do all other acts that
may be necessary or desirable, in the reasonable opinion of the Company or its
counsel, to effect the subscription for the Shares in accordance herewith
 
 
viii

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Agreement on the _ day of
                      , 2011
 
Amount of Investment:


$999,999
 
INDIVIDUAL INVESTOR:
 
UNITED SECURITIES OF SWITZERLAND AG
Name:
 
PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER INVESTOR

 
_________________________
(Print Name of Entity)
 
By:          /s/     7/14/11
Name:
Title:
Address:
 


Taxpayer Identification number: N/A
 
 
ix

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF SUBSCRIPTION
 
(to be filed out only by the Company)
 
The Company hereby accepts the above application for subscription for Shares on
behalf of the Company.


 


HWI GLOBAL, INC.,
Inc.                                                                                                                     
Dated:  July 14, 2011
 


By: /s/ Deric A. Haddad
Name: Deric A. Haddad
Title: CEO
 
 
x

--------------------------------------------------------------------------------

 
 
Appendix  A
 
Wiring Instructions
 
For Payment of Purchase Price
 
The following are the wire instructions for the account into which the payment
of the purchase price for the Shares subscribed for should be wired.
 


Brenton  Horner
Horner  & Associates
205 So  Broadway suite 905
Los Angeles, CA  90012
213-680-1716
 
In case the entity on behalf of which the transfer is taking place is different
from the transferor, please make sure that the wire includes in the comments the
name of the entity.
 
 
xi

--------------------------------------------------------------------------------

 
 
Addendum to Reg S HWI Global, Inc.
 
The following conditions must be met and or maintained in order to have an
effective funding agreement between the subscriber and the company:
 

 
1) 
All regulatory and statutory filings must be made in a timely manner including
but not limited to 8k, 10q, 10k and any other requirements to maintain the
OTC.BB listing of HWIC in good standing.

 
2) 
There can be no "material" mis representations by commission or omission which
could lead to litigation.

 
3) 
In the event HWIC (the company) files a registration of shares during the time
of this funding agreement, "the company" agrees to include a "piggy back"
registration of subscriber's shares up to 20% of the registered share amount. 
Said percentage is at the "put" option of the subscriber.

 
4) 
The company shall operate in a prudent manner at all times and shall work to
preserve its business integrity and protect its assets for all shareholders at
all times.

 
 
 

--------------------------------------------------------------------------------

 